                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                        SAN JOSE DIVISION

                                   5

                                   6     OMNI FINANCIAL, LLC,                              Case No. 19-cv-00031-BLF
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF’S
                                   8             v.                                        MOTION FOR ISSUANCE OF
                                                                                           AMENDED DEFAULT JUDGMENT
                                   9     GLOBAL PETROLEUM, LLC, a                          AGAINST DEFENDANTS EDWARD
                                         Minnesota limited liability company;              FORTE AND PRECISE
                                  10     SUZETTE JEREZ, aka SUZETTE JEREZ-                 CONSTRUCTION &
                                         NEAL; EDWARD FORTE, Individually                  DISMANTLEMENT SYSTEMS, INC.,
                                  11     and as Trustee of the Forte Family Trust;         AS MODIFIED BY THE COURT
                                         and PRECISE CONSTRUCTION &
                                  12     DISMANTLEMENT SYSTEMS, INC., an                   [Re: ECF 46]
Northern District of California
 United States District Court




                                         Illinois corporation doing business as
                                  13     PRECISE CONSTRUCTION,
                                  14                    Defendants.

                                  15

                                  16          On October 31, 2019, the Court issued an order granting default judgment in favor of

                                  17   Plaintiff Omni Financial, LLC (“Omni”) and against Defendants Edward Forte (“Forte”) and

                                  18   Precise Construction & Dismantlement Systems, Inc. (“Precise Construction”). See Order

                                  19   Granting Motion for Default Judgment, ECF 44. The Court entered a Default Judgment against

                                  20   Forte and Precise Construction in the amount of “$1,375,000 plus reasonable attorneys’ fees and

                                  21   costs subject to proof,” and it directed Omni to submit a supplemental brief regarding attorneys’

                                  22   fees and costs along with a proposed amended default judgment. See Order Granting Motion for

                                  23   Default Judgment, ECF 44; Default Judgment, ECF 45. Omni submitted a supplemental brief and

                                  24   a proposed amended judgment on November 13, 2019. See Supplemental Brief, ECF 46;

                                  25   Proposed Amended Judgment, ECF 46-1.

                                  26          Omni’s supplemental brief and attached billing records establish that reasonable attorneys’

                                  27   fees in the amount of $15,872.50, and reasonable costs in the amount of $825.24, were expended

                                  28   in litigating Omni’s claims against Forte and Precise Construction. The Court AWARDS
                                   1   attorneys’ fees in the amount of $15,872.50 and costs in the amount of $825.24, for a total award

                                   2   of attorneys’ fees and costs in the amount of $16,697.74 against Defendants Forte and Precise

                                   3   Construction. The Court will enter an amended default judgment reflecting that award

                                   4   concurrently with this order.

                                   5            Omni’s proposed amended judgment provides for post-judgment interest “at the statutory

                                   6   rate of 10.0% per annum.” See Proposed Amended Judgment, ECF 46-1. Presumably, the

                                   7   referenced “statutory rate” is the California statutory rate of “10 percent per annum on the

                                   8   principal amount of a money judgment remaining unsatisfied.” Cal. Civ. P. Code § 685.010(a).

                                   9   However, post-judgment interest in this case is governed by 28 U.S.C. § 1961, which provides that

                                  10   “[i]nterest shall be allowed on any money judgment in a civil case recovered in a district court,”

                                  11   and that “[s]uch interest shall be calculated from the date of the entry of the judgment, at a rate

                                  12   equal to the weekly average 1-year constant maturity Treasury yield . . . for the calendar week
Northern District of California
 United States District Court




                                  13   preceding [ ] the date of the judgment.” 28 U.S.C. § 1961(a).

                                  14            “An exception to § 1961 exists when the parties contractually agree to waive its

                                  15   application.” Fid. Fed. Bank, FSB v. Durga Ma Corp., 387 F.3d 1021, 1023 (9th Cir. 2004).

                                  16   Thus, where the parties execute an agreement containing “an express, mutually-agreed upon

                                  17   interest rate,” such rate may be awarded in lieu of the rate specified in § 1961. See id. A general

                                  18   choice-of-law clause in an agreement is not sufficient to displace § 1961, however. See id. In the

                                  19   present case, Omni has not directed the Court to any language in the guaranty contracts at issue

                                  20   that could be construed as waiving application of § 1961, and the Court has found no such

                                  21   language in reviewing those guaranty contracts. Accordingly, the Court AWARDS post-judgment

                                  22   interest at the federal statutory rate set forth in 28 U.S.C. § 1961(a). The Court will include that

                                  23   award of post-judgment interest in the amended default judgment entered concurrently with this

                                  24   order.

                                  25

                                  26   Dated: November 14, 2019                         ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
                                                                                          2
